Citation Nr: 0533767	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  98-17 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a heart disorder, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active service from August 1985 to December 
1985 and from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The veteran testified before the undersigned at a Board 
videoconference hearing in June 2004.  A transcript of that 
hearing is associated with the claims folder.  

The Board remanded the appeal to the RO in December 2004 for 
additional development.  The case now returns to the Board 
for final appellate review.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no report of examination for the veteran's 
entrance to active service for the period from November 1990 
to May 1991. 

3.  There is clear and unmistakable evidence that the 
veteran's heart disorder existed prior to service and clear 
and unmistakable evidence that the disorder was not 
aggravated during service.

4.  There is no competent medical evidence showing that the 
veteran's pre-existing heart disorder increased in severity 
in service.




CONCLUSION OF LAW

Service connection for a heart disorder, to include as due to 
an undiagnosed illness, is not established.  38 U.S.C.A. §§ 
1110, 1111, 1131, 1117, 1153, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.306, 3.317 (2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records for the veteran's period of 
active duty from August 1985 to December 1985 did not refer 
to treatment for a heart disorder.

Subsequent private treatment records dated from October 1987 
to July 1989 reflected treatment for heart complaints.  An 
October 1987 treatment entry from 
"C. F.", M.D., related an impression of asymptomatic first 
degree AV block in a jogger.  An October 1987 statement from 
Dr. F. noted that he had done an extensive evaluation on the 
veteran including a treadmill, echocardiogram, 
electrocardiogram, and a twenty- four hour Holter monitor.  
Dr. F. reported that the veteran had episodes of asymptomatic 
AV Wenckebach when his heart rate slowed down as during sleep 
and that the AV block disappeared with exercise or increased 
heart rate.  The statement also indicated that the veteran 
was asymptomatic and that he did not require therapy.  A May 
1989 entry related noted that a Holter monitor showed first-
degree AV block with periods of second degree AV block type 
I.  The impression was second degree AV block, type I.  Dr. 
F. noted that the veteran ran four or five miles a day 
without cardiac symptoms.  He saw no need for further 
evaluation or medical therapy.   

The service medical records for the veteran's period of 
active duty from November 1990 to May 1991 did not include a 
report of medical examination for entrance to service.  The 
service medical records did show treatment for heart 
complaints.  A January 1991 statement of medical examination 
and duty status noted that the veteran was having continuous 
chest pains and sought medical treatment.  The actual 
treatment entry is apparently not of record.  An April 1991 
consultation report noted that the veteran had a negative 
cardiac history with three months of occasional palpitations 
(skipped beats).  It was noted that an electrocardiogram 
showed second-degree AV block Wenckebach.  The April 1991 
objective separation examination included a notation that the 
veteran's heart was normal.  

An October 1992 treatment entry noted that the veteran was 
referred by the National Guard for evaluation of chest pain.  
It was noted that an echocardiogram showed sinus bradycardia, 
first-degree AV block, and a prominent LV voltage.  The 
assessment was non-cardiac chest pain.  There was a notation 
that the veteran's status was active duty/Army National Guard 
at that time.  Subsequent National Guard records show 
treatment for heart complaints.  Additionally, the veteran 
underwent several VA examinations.  A July 1995 VA general 
medical examination report indicated diagnoses including a 
history of cardiac arrythmia.  An October 1997 VA general 
medical examination report related diagnoses including sinus 
bradycardia with episodic Wenckebach Mobitz I second degree 
AV block.  

During the examination, the veteran reported a history of 
having been along-distance runner.  A February 1999 VA 
general medical examination report noted essentially the same 
diagnosis.  Further, a March 2000 examination report, for 
National Guard purposes, noted that the veteran had a history 
of Mobitz I heart block with intermittent chest pain.

Pursuant to the Board's December 2004 remand, the veteran was 
afforded a VA cardiology examination in August 2005.  The 
examiner recorded the veteran's history and complaints, 
examined the veteran, and reviewed the claims folder.  The 
examination report included a discussion of relevant records 
and test results.  The examiner stated that, after reviewing 
the medical records and examining the veteran, he could not 
find any objective evidence of worsening of heart block due 
to active military service from November 1990 to May 1991.  
He explained that sinus bradycardia occurred in normal adults 
and had no prognostic significance in a healthy adult.  He 
added that the type of AV block shown in the veteran did not 
appear to progress, so prognosis was excellent.  Finally, the 
examiner stated that sinus bradycardia and AV conduction 
abnormalities were often observed in endurance athletes or 
long-distance runners.  The Board finds that this medical 
report is entitled to great probative weight. 

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In addition, the 
law provides for compensation for a Persian Gulf veteran with 
a qualifying chronic disability that became manifest during 
active duty in the Southwest Asia theater of operations or 
became manifest to a compensable degree within the prescribed 
presumptive period.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

For purposes of establishing service connection under 
38 U.S.C.A. § 1110, every veteran shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. 
§ 1111.  Under this provision, if a defect is not noted at 
entrance, in order to overcome the presumption of soundness, 
there must be clear and unmistakable evidence that the 
disorder existed prior to service and clear and unmistakable 
evidence that the disorder was not aggravated during service.  
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  
See VAOPGCPREC 3-2003.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 C.F.R. § 3.304(b).  

A preexisting injury or disease is considered aggravated by 
military service where there is an increase in disability 
during service, absent a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or 
intermittent flare-ups of symptoms during service are not 
sufficient to be considered aggravation absent worsening of 
the underlying disorder.  Jensen v. Brown, 19 F.3d 1413, 1416 
(Fed. Cir. 1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  The presumption of aggravation may be rebutted only 
by clear and unmistakable evidence.  38 C.F.R. § 3.306(b).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

In this case, the veteran alleges that his heart disorder was 
incurred or aggravated during his period of service from 
November 1990 to May 1991.  Because the veteran entered this 
period of service during a period of war, 38 U.S.C.A. §§ 1110 
and 1111 are for application.  As noted above, there is no 
report of medical examination of record for entrance to this 
period of service.  Therefore, the Board cannot find that any 
cardiac disorder was noted at entrance.  38 C.F.R. § 
3.304(b).  Accordingly, in order to conclude that the 
veteran's heart disorder existed prior to service, the Board 
must find clear and unmistakable evidence that the disorder 
existed prior to service and clear and unmistakable evidence 
that the disorder was not aggravated during service.  Wagner, 
370 F.3d at 1096.  

The evidence of record clearly demonstrates that the 
veteran's heart disorder was present prior to service.  Dr. 
F.'s records show an initial diagnosis of the cardiac 
condition in October 1987 with subsequent evaluation and 
confirmed diagnosis in May 1989.  Thus, the Board finds clear 
and unmistakable evidence that the disorder existed prior to 
service.  

Moreover, the Board finds clear and unmistakable evidence 
that the disorder was not aggravated in service.  
Specifically, the August 2005 VA cardiology examiner 
concluded that there was no objective evidence that the 
disorder worsened in service.  This opinion was based on a 
comprehensive review of the claims folder, such that it is 
afforded great probative value, and is not contradicted by 
any competent medical evidence of record.  Post-service 
medical records clearly support this finding. 

Accordingly, the Board finds that the veteran's heart 
disorder existed prior to service.  38 U.S.C.A. § 1111.  
Therefore, service connection may be established only if the 
disorder increased in severity in service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(a).  As discussed above, there is no 
competent medical evidence showing that the underlying heart 
disorder worsened in service.  In fact, the August 2005 VA 
cardiology examiner specifically found no evidence of 
worsening of the underlying disorder in service from November 
1990 to May 1991.  Again, there is no contrary competent 
medical opinion of record.  

The veteran argues that his heart disorder was aggravated 
during his Persian Gulf service as a result of the food he 
was provided and the nerve agent pills he was required to 
take.  Although the veteran is competent to describe the 
circumstances of his service, as a lay person not trained or 
educated in medicine, he is not competent to offer an opinion 
as to any relationship between those circumstances of service 
and his pre-existing heart disorder.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 
2 Vet. App. at 494.  Thus, the veteran's personal opinion as 
to the in-service aggravation of his heart disorder has no 
probative value in this case.   

In conclusion, the Board finds that the preponderance of the 
evidence is against service connection for a heart disorder, 
to include as due to an undiagnosed illness.  38 U.S.C.A. § 
5107(b).  The record shows that the disorder existed prior to 
service.  There is no competent evidence indicating that the 
disorder increased in severity in service, and significant 
evidence against this claim.  Thus, the evidence is not so 
evenly balanced as to require resolution of doubt in the 
veteran's favor. Id.  The appeal is denied.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002).  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  That is, by letter dated in February 
2005, as well as information provided in the February 1998 
rating decision and July 1998 statement of the case, as well 
as subsequent supplemental statements of the case dated 
through September 2005, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible to provide.  In addition, the March 2003 
supplemental statement of the case includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board observes that the RO issued the February 1998 
rating decision on appeal years before the enactment of the 
VCAA, such that providing VCAA notice before the adverse 
determination was impossible.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).  However, as discussed above, the Board 
finds that the RO cured any defect by ultimately providing 
all required notice to the veteran, such that there is no 
indication of prejudice in the case.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Moreover, neither the veteran nor his 
representative has made any showing or allegation that the 
timing of VCAA notice resulted in prejudice to the veteran.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (the 
appellant bears the initial burden of demonstrating VA's 
error in the adjudication of a claim and how that error was 
prejudicial).  Finally, the Board notes that the February 
2005 VCAA letter conforms to 38 C.F.R. § 3.159(b)(1) and asks 
the veteran to provide any evidence in his possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-21. 

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, from both active service 
and National Guard service, VA medical records, private 
medical records as identified and authorized by the veteran, 
and several relevant medical examination and a medical 
opinion.  The veteran has provided some medical evidence and 
service records.  In March 2005 correspondence, the veteran 
indicated that there was no additional evidence in support of 
his claim.  There is no indication that additional pertinent 
evidence remains outstanding.  The Board is therefore 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.  

The Board is also satisfied as to compliance with its 
instructions from the December 2004 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

ORDER

Service connection for a heart disorder, to include as due to 
an undiagnosed illness, is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


